USCA11 Case: 20-14754   Date Filed: 08/10/2021   Page: 1 of 14



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-14754
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:20-cv-22161-RNS



PAMELA TAYLOR,

                                               Plaintiff - Appellant,

versus

ROYAL CARIBBEAN CRUISES, LTD.,
A Liberian Corporation
d.b.a. Royal Caribbean International,

                                               Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (August 10, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14754          Date Filed: 08/10/2021      Page: 2 of 14



       Pamela Taylor appeals the district court’s order dismissing her amended

complaint against Royal Caribbean Cruises, Ltd. (“Royal Caribbean”), for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Taylor argues that she

plausibly pled all the elements of her negligence claims against Royal Caribbean and

that the district court erred by failing to accept her factual allegations as true and by

failing to evaluate all plausible inferences derived from those facts in favor of her,

as the plaintiff. For the reasons stated below, we affirm.

I.     FACTUAL AND PROCEDURAL BACKGROUND 1

       On May 26, 2019, Taylor was a fare-paying passenger aboard one of Royal

Caribbean’s cruise ships, the Allure of the Seas (the “Allure”), and she was severely

injured when she tripped and fell while disembarking the ship via its gangway.

Taylor was taken off the Allure for emergency treatment in Broward County,

Florida, and Royal Caribbean was made aware of and investigated the incident at the

time it occurred.

       On May 25, 2020, Taylor, a California citizen, filed a complaint for damages

against Royal Caribbean, which has its principal place of business in Miami, Florida,

and alleged a single count of negligence. On June 16, 2020, the district court sua



       1
          Because the procedural posture of this case involves a Rule 12(b)(6) motion, we must
accept the allegations of plaintiff’s amended complaint as true. See Marsh v. Butler County, 268
F.3d 1014, 1023 (11th Cir. 2001) (en banc). The facts set forth in this section of the opinion
therefore are taken from the amended complaint, which at this procedural stage we must accept as
true and construe in the light most favorable to the plaintiff.
                                               2
         USCA11 Case: 20-14754       Date Filed: 08/10/2021    Page: 3 of 14



sponte issued an order striking Taylor’s complaint as a shotgun pleading. The

district court explained that Taylor had asserted a single negligence count but had

alleged “at least nine ways in which [Royal Caribbean] breached its duty of care or

was otherwise negligent,” some of which were redundant. The district court further

explained that, to the extent the theories were separate causes of action, each theory

must be asserted independently and with supporting factual allegations. The district

court permitted Taylor to file an amended complaint provided that the amended

complaint complied with its order, Federal Rules of Civil Procedure 8(a) and 10(b),

and the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), on claim plausibility. The

district court warned Taylor that failure to comply with its order could result in

dismissal with prejudice or “other appropriate sanctions.”

      On June 23, 2020, Taylor filed her amended complaint and demanded a jury

trial. Taylor raised the following negligence claims: (1) negligent failure to warn

her of the “dangerous condition of the uneven flooring” of the Allure’s gangway,

which she described as a ramp; (2) negligent maintenance of the gangway’s flooring

by Royal Caribbean’s employees, agents, and/or independent contractors; and (3)

negligent failure to follow various disembarkation policies and procedures. Taylor

alleged that Royal Caribbean was aware that due to the large number of passengers

getting off of the ship when it returned to its home port, there was a need for it to


                                          3
         USCA11 Case: 20-14754       Date Filed: 08/10/2021    Page: 4 of 14



provide “sufficient warnings, order, and organization so as to maintain a safe and

even-flow of passengers” exiting the ship, and that, “with a lack of organization,

proper warnings, and direction by crewmembers, passengers can crowd the

disembarkation area on the gangway, which can cause jams, slowed exiting, and

packed crowds, resulting in potential pushing and shoving and people tripping,

falling and injuring themselves on the uneven gangway.” Taylor also alleged that

Royal Caribbean was aware that “a lack of maintenance and inspection of its

gangway flooring and surrounding area create dangerous conditions, which can

cause—and have in the past—trip and fall incidents while passengers are walking

on the gangway.” And Taylor alleged that Royal Caribbean “knew or should have

known that the subject gangway was unreasonably dangerous as a result of its

knowledge of prior similar incidents that occurred on that gangway aboard the

Allure” and its other ships.

      Royal Caribbean moved to dismiss Taylor’s amended complaint on the basis

that Taylor failed to allege facts as to how any breach of duty as alleged in her

amended complaint proximately caused her injuries, which resulted in her failure to

state a claim. Royal Caribbean further argued that the negligent failure to warn count

should be dismissed because Taylor failed to allege facts establishing Royal

Caribbean had notice of the alleged dangerous condition. Rather, Royal Caribbean




                                          4
         USCA11 Case: 20-14754        Date Filed: 08/10/2021   Page: 5 of 14



asserted that Taylor had alleged mere “generalities divorced from the actual

circumstances of her accident.” Taylor opposed the motion to dismiss.

      On November 19, 2020, the district court granted Royal Caribbean’s motion

to dismiss Taylor’s amended complaint.          The district court found that each

negligence claim in the amended complaint failed to adequately allege causation,

i.e., that the breaches of duty complained of actually and proximately caused

Taylor’s injuries. As to the negligent failure to warn claim, the district court found

that the amended complaint did not affirmatively allege that the purportedly

dangerous conditions actually caused Taylor’s injuries. Instead, the district court

explained that the amended complaint merely alleged hypothetical or potential

actions—e.g., crowding on the gangway “can cause jams, slowed exiting, and

packed crowds, resulting in potential pushing and shoving and people tripping,” and

Royal Caribbean being aware that a lack of maintenance and inspection of gangway

flooring and the surrounding area “can cause—and have in the past—trip and fall

incidents while passengers are walking on the gangway.” The district court further

found that the amended complaint did not allege that the gangway was in fact “so

crowded that [Taylor] could not see its unevenness,” how uneven the gangway was,

or whether Taylor was actually pushed or shoved by other passengers. “Leaving the

causation-in-fact inquiry to guesswork,” the district court found, “[fell] short of the

pleading standard.” The district court also recognized that, even if Taylor had been


                                          5
          USCA11 Case: 20-14754       Date Filed: 08/10/2021    Page: 6 of 14



injured as a result of being pushed by another passenger, that act would likely be a

supervening cause absolving Royal Caribbean of liability.

      As to negligent maintenance claim, the district court, accepting Taylor’s

allegations as true, found that even if Royal Caribbean had breached its duty in

reasonably maintaining the gangway’s flooring, she failed to allege that Royal

Caribbean’s failure caused her injuries. The district court explained that Royal

Caribbean was “left to guess whether Taylor slipped on substandard treading, lost

her balance after her foot fell into one of the ‘unreasonably large gaps’ [in the

flooring], or tripped on a loose screw.” While Taylor, in her response to the motion

to dismiss, asserted the cause of her injuries was the “unevenness of the gangway

flooring surface,” the district court found that the complaint failed to allege that

Royal Caribbean maintaining the treading, closing gaps, or tightening screws would

have removed the unevenness. And, as to the negligent failure to follow policies

claim, the district court found the same problems with causation, i.e., that the alleged

failure to follow those policies caused her injuries. For example, the district court

noted that while Taylor alleged Royal Caribbean allowed too many passengers to

carry luggage off the Allure, she did not allege that excess luggage on the gangway




                                           6
           USCA11 Case: 20-14754           Date Filed: 08/10/2021       Page: 7 of 14



caused her injuries. After the district court entered an order dismissing Taylor’s

amended complaint against Royal Caribbean, this timely appeal ensued. 2

II.    STANDARD OF REVIEW

       “We review de novo the district court’s grant of a Rule 12(b)(6) motion to

dismiss for failure to state a claim, accepting the complaint’s allegations as true and

construing them in the light most favorable to the plaintiff.” Chaparro v. Carnival

Corp., 693 F.3d 1333, 1335 (11th Cir. 2012) (quoting Cinotto v. Delta Air Lines,

Inc., 674 F.3d 1285, 1291 (11th Cir. 2012)).

III.   ANALYSIS

       On appeal, Taylor contends that the district court improperly dismissed her

amended complaint for failure to state a claim. She claims that the district court

erred by (1) determining that she failed to plausibly allege causation as to her three

negligence claims and (2) failing to accept her factual allegations as true and

evaluating all plausible inferences derived from those facts in favor of her.

       Federal Rule of Civil Procedure 8(a)(2) requires a plaintiff’s complaint to

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief.” The pleading standard in Rule 8 “does not require ‘detailed factual


       2
          Following the district court’s order, Taylor filed a motion to alter or amend the order
pursuant to Federal Rule of Civil Procedure 59(e), noting that her claims could be potentially
barred by the statute of limitations if raised in a new action and requesting the district court to
reconsider its decision on denying her leave to amend so that she could file a second amended
complaint. The district court denied Taylor’s Rule 59(e) motion, and Taylor states in her initial
brief that she has elected not to appeal this denial.
                                                7
           USCA11 Case: 20-14754           Date Filed: 08/10/2021        Page: 8 of 14



allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Chaparro, 693 F.3d at 1337 (quoting Iqbal, 556 U.S. at

678). Thus, “[a] complaint that provides ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action’ is not adequate to survive a Rule

12(b)(6) motion to dismiss” Id. (quoting Twombly, 550 U.S. at 555). Instead, the

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Id. (quoting Iqbal, 556 U.S. at 678). To do

so, “[a] facially plausible claim must allege facts that are more than merely possible,”

and a plaintiff’s factual allegations that are “‘merely consistent with’ a defendant’s

liability” will not be considered facially plausible. Id. (emphasis added) (quoting

Iqbal, 556 U.S. at 678). And, “if allegations are indeed more conclusory than

factual, then the court does not have to assume their truth.”3 Id.

       “Maritime law governs actions arising from alleged torts committed aboard a

ship sailing in navigable waters.” Guevara v. NCL (Bahamas) Ltd., 920 F.3d 710,




       3
          Taylor contends that her complaint was only required to give Royal Caribbean “fair
notice” of her claim and “the grounds upon which it rests,” relying on this Court’s decision in
Palm Beach Gulf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245 (11th Cir.
2015). To the extent she is arguing that she was not required to comply with the plausibility
pleading requirements set forth in Iqbal and Twombly, we reject this argument as contrary to
Supreme Court precedent. The majority in Iqbal clearly set forth that a claim for relief must be
facially plausible, i.e., contain “factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged,” and we are bound to follow Iqbal
and Twombly unless and until the Supreme Court overrules, recedes from, or otherwise alters those
pleading standards. See United States v. Henco Holding Corp., 985 F.3d 1290, 1302 (11th Cir.
2021).
                                                 8
          USCA11 Case: 20-14754       Date Filed: 08/10/2021    Page: 9 of 14



720 (11th Cir. 2019); accord Doe v. Celebrity Cruises, Inc., 394 F.3d 891, 900–02

(11th Cir. 2004). We rely on general principles of negligence law in analyzing a

maritime tort case. Chaparro, 693 F.3d at 1336. “To plead negligence, a plaintiff

must allege that (1) the defendant had a duty to protect the plaintiff from a particular

injury; (2) the defendant breached that duty; (3) the breach actually and proximately

caused the plaintiff’s injury; and (4) the plaintiff suffered actual harm.” Id. “With

respect to the duty element in a maritime context, ‘a shipowner owes the duty of

exercising reasonable care towards those lawfully aboard the vessel who are not

members of the crew.’” Guevara, 920 F.3d at 720 (quoting Kermarec v. Compagnie

Generale Transatlantique, 358 U.S. 625, 630 (1959)). “This standard ‘requires, as

a prerequisite to imposing liability, that the carrier have had actual or constructive

notice of [a] risk-creating condition, at least where, as here, the menace is one

commonly encountered on land and not clearly linked to nautical adventure.’” Id.

(quoting Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989));

see also Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1334 (11th Cir.

1984) (explaining that a shipowner “is not liable to passengers as an insurer, but only

for its negligence”).

      At issue in this case is whether Taylor plausibly pled the causation element of

any of her negligence claims. In her amended complaint, Taylor alleged, as to all of

her claims, that: (1) while she was disembarking the Allure, “she tripped and fell . . .


                                           9
         USCA11 Case: 20-14754       Date Filed: 08/10/2021   Page: 10 of 14



on a dangerous condition”; (2) the fall caused her injuries; and (3) Royal Caribbean

was “aware that with a lack of organization, proper warnings, and direction by

crewmembers, passengers can crowd the disembarkation area on the gangway,

which can cause jams, slowed exiting, and packed crowds, resulting in potential

pushing and shoving and people tripping, falling and injuring themselves on the

uneven gangway” when disembarking the ship. In her negligent failure to warn

claim, she alleged that Royal Caribbean’s failure to warn her “of the dangerous

condition of the uneven flooring” caused her injuries. In her negligent maintenance

claim, Taylor alleged that Royal Caribbean’s failure to reasonably maintain the

gangway flooring by inspecting the gangway for damaged treading, unreasonably

large gaps in the flooring, loose screws in the flooring, and structural components of

the flooring caused her injuries. And, in her negligent failure to follow policies

claim, she alleged that Royal Caribbean’s failure to “limit[] the number of

passengers exiting the gangway at a single time,” to “reduc[e] the flow of

passengers’ movement” off the ship, to “permit[] too many passengers to carry

luggage and other items” off the ship, and to not “hav[e] only the scheduled

passengers exit during their proper disembarkation time” caused her injuries.

      As to the negligent maintenance claim, we agree with the district court that

Taylor has failed to plausibly plead causation. Reviewing her amended complaint

and accepting her allegation that Royal Caribbean breached its duty to maintain the


                                         10
         USCA11 Case: 20-14754       Date Filed: 08/10/2021    Page: 11 of 14



gangway flooring as true, Taylor never identifies which one, if any, of Royal

Caribbean’s alleged maintenance failures—damaged treading, an unreasonably

large gap in the gangway flooring, a loose screw in the flooring, or some other

condition—caused the alleged unevenness of the gangway flooring. Instead, she

merely alleges a possibility—“that a lack of maintenance and inspection of . . .

gangway flooring and surrounding area create dangerous conditions, which can

cause . . . trip and fall incidents while passengers are walking on the gangway”—

which does not satisfy the plausibility standard under Iqbal and Twombly. (emphasis

added). In other words, Taylor has failed to plausibly allege what actually and

proximately caused her to trip and fall, leaving Royal Caribbean to guess which

alleged failure was the cause of her injuries. Therefore, the district court did not err

in dismissing the negligent maintenance claim.

      We also agree with the district court that Taylor failed to plausibly allege

causation as to her negligent failure to follow policies claim. Indeed, Taylor does

not allege facts concerning which Royal Caribbean policy that was allegedly not

followed caused her injuries.      For example, while Taylor alleges that Royal

Caribbean allowed passengers to carry excess luggage off the ship, she does not

allege facts stating that she tripped and fell over luggage present on the gangway.

Similarly, Taylor does not allege facts stating that her injuries were caused by too

many passengers exiting the gangway caused her to trip and fall, e.g., passengers


                                          11
         USCA11 Case: 20-14754        Date Filed: 08/10/2021     Page: 12 of 14



either blocking her pathway while disembarking the gangway or pushing and

shoving her due to lack of space on the gangway. As the district court noted, the

fact that Royal Caribbean did not follow its disembarkation policies and procedures

does not, ipso facto, mean that the failure to follow policies caused Taylor’s injuries.

See Iqbal, 556 U.S. at 678 (“The plausibility standard . . . asks for more than a sheer

possibility that a defendant has acted unlawfully.”). And Taylor’s allegations that a

lack of organization and direction by Royal Caribbean and its crewmembers “can”

result in passengers crowding the disembarkation area on the gangway and “can

cause jams, slowed exiting, and packed crowds, resulting in potential pushing and

shoving and people tripping, falling and injuring themselves on the uneven

gangway” does not alone satisfy the plausibility standard. (emphasis added). As

such, the district court did not err in dismissing this claim.

      Turning to the negligent failure to warn claim, Taylor alleged that Royal

Caribbean breached its duty of care to her by failing to warn her of “the dangerous

condition of the uneven flooring” of the gangway when she was disembarking the

Allure and that Royal Caribbean “knew or should have known through the exercise

of reasonable care of the dangerous condition.” The amended complaint, however,

does not provide factual detail as to how the gangway flooring was uneven and how

that unevenness caused Taylor’s trip and fall. While a closer call than Taylor’s other

two negligence claims, we nonetheless find that this “‘naked assertion[]’ devoid of


                                           12
         USCA11 Case: 20-14754        Date Filed: 08/10/2021    Page: 13 of 14



‘further factual enhancement’” is not sufficient to state a plausible claim for relief as

to the causation element of Taylor’s negligent failure to warn claim. See id. (quoting

Twombly, 550 U.S. at 557). Unlike Chaparro, in which this Court found the

plaintiffs’ negligent failure to warn claim was plausibly alleged, Taylor’s amended

complaint, as the district court recognized, leaves the causation inquiry to

guesswork. Cf. Chaparro, 693 F.3d at 1337 (finding plaintiffs’ negligent failure to

warn claim satisfied Iqbal where the complaint alleged that (1) a Carnival employee

encouraged plaintiffs to visit a St. Thomas beach known for gang violence, (2)

Carnival was aware of the gang violence and knew or should have known that a gang

member’s shooting and funeral were taking place near that beach, (3) Carnival knew

or should have known of those dangers because it monitored crime in its ports of

call, and (4) Carnival’s negligence in encouraging passengers to visit that beach and

failing to warn those passengers of those dangers caused the death of plaintiffs’

family member while on a bus leaving that beach).

      For example, the amended complaint at one point describes the gangway as a

ramp, i.e., a sloped surface that would seemingly, by definition, be uneven. In other

portions of the amended complaint, however, Taylor’s allegations seem to suggest

that the “dangerous condition” of the uneven gangway may have been possibly

caused either by Royal Caribbean’s “lack of maintenance and inspection of its

gangway flooring” or by too many passengers crowding the gangway, preventing


                                           13
           USCA11 Case: 20-14754        Date Filed: 08/10/2021      Page: 14 of 14



Taylor from noticing the gangway’s unevenness or, alternatively, resulting in Taylor

being pushed and shoved such that she tripped and fell on the gangway’s

unevenness.      Yet, despite mentioning these possibilities, Taylor’s amended

complaint never ultimately identifies the cause of her injuries but for the general

allegation of the gangway’s unevenness that she asserts, by itself, was dangerous.4

And by failing to allege what caused the gangway’s unevenness and how that

unevenness caused her injury other than the fact that Taylor tripped and fell while

walking on the gangway, we are only left to guess what warnings Royal Caribbean

could have given as to the gangway’s unevenness and whether the failure to provide

such warnings was the proximate cause of Taylor’s injuries. Thus, the district court

did not err in dismissing this claim for failure to state a plausible claim for relief.

IV.    CONCLUSION

       Accordingly, the district court did not err in dismissing Taylor’s amended

complaint, and we affirm its dismissal order.

       AFFIRMED.




       4
         Although Taylor argues on appeal that her amended complaint alleged that the “gangway
was crowded (and therefore [she] could not see the unevenness of the gangway),” as explained
above, a review of the amended complaint refutes this argument.
                                             14